DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed May 12, 2020. Claims 1-8 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a work unit configured to perform a given task”, “a travel operation unit configured to provide information”, in claims 1-8.
(The examiner interprets the corresponding structure the perform the claim function to be: A work unit (motor 28 and blade 30). Travel operation unit (switch, travel motor 36, and a pair of front wheels 38 and a pair of rear wheels 40).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

7.	The term “substantially equal” in claim 6 is a relative term which renders the claim indefinite.  The term “substantially equal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Fujiwara et al, US 2014/0059990, in view of Pitcel et al. US 2014/0013722, hereinafter referred to as Fujiwara and Pitcel, respectively.

Regarding claim 1, Fujiwara discloses a work machine comprising: 
a main body unit including a work unit configured to perform a given task (See at least fig 1, ¶ 35, “A frame 10 constituting a vehicle body 1 of the front mower is supported on front wheels 11 and rear wheels 12. The frame 10 consists of a front frame 10a and a rear frame llb, each of which includes left and right vertical members extending along the longitudinal direction (traveling direction) of the vehicle body 1”), (See at least fig 1, ¶ 53, “The mower unit 2 includes three grass cutting/mowing blades 23 shrouded by a mower deck 21. The blades 23 are driven to rotate about a vertical axis by the belt transmission mechanism 22. Each blade 23, as well-known, has a band-plate like shape and includes wind-generating projections called wind-generating vanes”); 
generate a rotational driving force for at least causing the main body unit to travel (See at least fig 9, item 7, ¶ 58, “maintaining the rotational speed of the engine 7 at a predetermined fixed value independently of engine load. When this isochroous control mode is selected, once a certain engine rotational speed is set by the driver or set in advance, for instance, the actual engine rotational speed will be maintained at this set rotational speed”); 
a travel operation unit configured to provide information concerning a rotational speed (See at least fig 9, item 7, ¶ 21, “a display portion provided in a display for displaying an engine rotational speed.”); and 
a control unit configured to change the rotational speed indicated by the travel operation unit according to variation in a load on the work unit (See at least fig 9, item 7, ¶ 54, “FIG. 9 shows a block diagram of an engine control system and a display control system of this front mower, showing a display ECU 50, an engine ECU 60 and a sensor ECU 90 as an electronic control unit (ECU) 6 relating particularly to the engine control system and the display control system in this front mower”), (See at least fig 9, ¶ 7, “a droop control mode for varying the engine rotational speed according to varying load”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).
Fujiwara fails to explicitly disclose a motor configured to generate a rotational driving force.
However, Pitcel teaches a motor configured to generate a rotational driving force (See at least fig 1 ¶ 32, “While a single motor 32 is shown in FIG. 1, in other exemplary embodiments, separate wheel hub motors may be provided for each driven wheel 22 (see FIG. 3). If a single motor 32 is utilized, as showninFIG.1, themotor32maypowerthe wheels 22 through a device such as a differential to allow each wheel to rotate at a different speed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include a motor configured to generate a rotational driving force as taught by Pitcel because it would allow the system to be driven while consuming only stored electrical power (Pitcel ¶ 33).
Regarding claim 2, Fujiwara discloses the work machine according to claim 1, wherein the control unit reduces the rotational speed of the motor based on an increase in the load (See at least fig 1, ¶ 20, “under a grass mowing condition that causes high engine load, there will be implemented a map that allows a certain level of rotational speed reduction in accordance with increase in the load”), (The examiner notes that is conventional and known in the art to use an engine or motor to generate rotational driving force as shown in claim 1. Further, vehicle speed control based on amount of load is also conventional and known).Regarding claim 3, Fujiwara discloses the work machine according to claim 1.
 Fujiwara fails to explicitly disclose wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the work unit and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load. 
However, Pitcel teaches wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the work unit and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load (See at least fig 1 ¶ 29, “The drive system 20 provides power to at least one drive wheel 22 to propel the vehicle 10 and provides power to an implement or accessory, (e.g., one or more rotating blades 24”), (See at least fig 1 ¶ 56, “A control unit 340 operates the motors 338 to drive the wheels 322 and the motor/generator 332 to drive the blades 324 through the PTO clutch 334”), (See at least fig 1 ¶ 68, “the control unit may be utilized to gradually increase first the ground speed and then the blade speed until the total load approaches the upper target limit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the work unit and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load as taught by Pitcel because it would allow the system to gradually increase first the blade speed and then the wheel speed until the load stabilizes (Pitcel ¶ 73).Regarding claim 4, Fujiwara discloses the work machine according to claim 3. 
Fujiwara fails to explicitly disclose wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold. 
However, Pitcel teaches wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold (See at least fig 1 ¶ 73, “the control unit may be utilized to gradually increase first the blade speed and then the wheel speed until the load stabilizes.”), (See at least fig 1 ¶ 68, “the control unit may be utilized to gradually increase first the ground speed and then the blade speed until the total load approaches the upper target limit”), (See at least fig 1 ¶ 74, “The hybrid drive system may attempt to maintain the desired blade speed, but allow the blade speed to vary based on load. The selected blade speed is therefore a maximum limit for the blade speed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold as taught by Pitcel because it would allow the system to gradually increase first the blade speed and then the wheel speed until the load stabilizes (Pitcel ¶ 73).Regarding claim 5, Fujiwara discloses the work machine according to claim 4, wherein the control unit includes a travel judgment threshold that is compared with the load when slowing down the travel motor, and the travel judgment threshold is set higher than the first work threshold (See at least fig 9, item 7, ¶ 54, “FIG. 9 shows a block diagram of an engine control system and a display control system of this front mower, showing a display ECU 50, an engine ECU 60 and a sensor ECU 90 as an electronic control unit (ECU) 6 relating particularly to the engine control system and the display control system in this front mower”), (See at least fig 9, ¶ 7, “a droop control mode for varying the engine rotational speed according to varying load”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).Regarding claim 6, Fujiwara discloses the work machine according to claim 3, wherein the control unit acquires information about a present status that is divided into "rotational speed being changed" indicating that the rotational speed of the work motor is being changed to a work target rotational speed, and "constant speed rotation" indicating that the rotational speed of the work motor is substantially equal to the work target rotational speed, and the control unit allows a speed reduction of the travel motor when recognizing the "constant speed rotation" (See at least ¶ 5, “a controller for calculating, as a control target, a target reel rotational speed based on a detected vehicle speed, and a further controller configured to compare a detected reel rotational speed and a target reel rotational speed and then execute a feedback control so that the actual reel rotational speed may follow the target reel rotational speed”), (See at least ¶ 7, “control mode for maintaining a constant engine rotational speed irrespectively of variation in the load applied to the engine”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).Regarding claim 7, Fujiwara discloses the work machine according to claim 1, wherein the control unit sets a reference rotational speed based on information concerning the rotational speed of the motor, and when performing the changing of the rotational speed based on the load, the control unit changes the reference rotational speed to set a target travel rotational speed, based on a correspondence map indicating a speed ratio of the reference rotational speed that corresponds to the load (See at least ¶ 20, “there are prepared a plurality of isochronous control characteristics maps as maps for the isochronous control for respective differing grass mowing conditions that may significantly affect the engine load. In particular, under a grass mowing condition that causes high engine load, there will be implemented a map that allows a certain level of rotational speed reduction in accordance with increase in the load”), (See at least ¶ 60, “The control characteristics map storing section 64 stores therein a plurality of so-called isochronous control characteristics maps as a group of isochronous control characteristics maps which define fuel injection amounts ( or governor positions) corresponding to various engine loads (engine rotational speed reduction) in order to avoid or limit reduction of engine rotational speed within a certain range”).Regarding claim 8, Fujiwara discloses the work machine according to claim 7, wherein the travel operation unit is configured to change the reference rotational speed based on an operation performed by a user (See at least ¶ 59, “The driver may avoid such drop in engine rotational speed by stepping on the accelerator pedal in response to the engine rotational speed drop”), (See at least ¶ 58, “once a certain engine rotational speed is set by the driver or set in advance, for instance, the actual engine rotational speed will be maintained at this set rotational speed, irrespectively of variation occurring in the engine load”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665